DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Nakauchi (US 9,446,797).
Referring to claim 1, Nakauchi et al. disclose a cowl reinforcement structure (2, fig 1) of a vehicle for reinforcement of a cowl upper panel (7, fig 1) connected to a dash panel (1, fig 1) by forming a curved line (1b, fig 1) along a front and rear direction of the vehicle, comprising: 
a cowl upper side reinforcement member (6, fig 2) having a shape (shown in fig 2) corresponding to the curved line of the cowl upper panel and disposed at a lower part (8, fig 1) of the cowl upper panel; and 
a cowl support bracket (4, fig 2) joined to the cowl upper side reinforcement member and disposed at the lower part of the cowl upper panel.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takii discloses a pillar framework.  Miyoshi et al. disclose a frame structure.  Penner discloses an instrument panel.  Suh et al. disclose a front strut assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612